

116 HR 3133 IH: Gay and Trans Panic Defense Prohibition Act of 2019
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3133IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Mr. Kennedy (for himself, Mr. Lowenthal, Ms. Jackson Lee, Mr. Higgins of New York, Mr. Grijalva, Mr. Khanna, Mr. Lynch, Ms. Kelly of Illinois, Mr. Peters, Ms. Speier, Ms. Eshoo, Ms. Schakowsky, Ms. Wasserman Schultz, Mr. Sean Patrick Maloney of New York, Ms. Norton, Mrs. Carolyn B. Maloney of New York, Mr. Cartwright, Mr. Kilmer, Ms. Lee of California, Mr. Cox of California, Ms. Haaland, Ms. Moore, Mr. Soto, Mr. Pappas, Ms. Sánchez, Mr. Crist, Mrs. Torres of California, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit gay and trans panic defenses.
	
 1.Short titleThis Act may be cited as the Gay and Trans Panic Defense Prohibition Act of 2019. 2.Prohibition on gay and trans panic defenses (a)In generalChapter 1 of title 18, United States Code, is amended by adding at the end the following:
				
					28.Prohibition on gay and trans panic defenses
 (a)ProhibitionNo nonviolent sexual advance or perception or belief, even if inaccurate, of the gender, gender identity or expression, or sexual orientation of an individual may be used to excuse or justify the conduct of an individual or mitigate the severity of an offense.
 (b)Past traumaNotwithstanding the prohibition in subsection (a), a court may admit evidence, in accordance with the Federal Rules of Evidence, of prior trauma to the defendant for the purpose of excusing or justifying the conduct of the defendant or mitigating the severity of an offense..
 (b)Technical and conforming amendmentThe table of sections for chapter 1 of title 18, United States Code, is amended by adding at the end the following:
				
					
						28. Prohibition on gay and trans panic defenses..
 (c)ReportThe Attorney General shall submit to Congress an annual report that details prosecutions in Federal court involving capital and noncapital crimes committed against lesbian, gay, bisexual, or transgender individuals that were motivated by the victim’s gender, gender identity or expression, or sexual orientation.
			